Citation Nr: 1109085	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

REMAND

The Veteran served on active duty from February 1969 to January 1972.  He had additional service in the Army National Guard with a period of active duty from August 2002 to July 2003.  The Veteran also had service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is included in the claims folder.

In addition to the issue on appeal, the Veteran had previously disagreed with the disability ratings granted for arteriosclerosis with peripheral arterial disease status-post aorta bifemoral bypass, and an abdominal midline scar.  The Veteran's disability rating for his scar disability was increased by way of a rating decision dated in March 2009.

The agency of original jurisdiction (AOJ) issued a statement of the case in March 2009.  The two issues addressed were the Veteran's hypothyroidism and his disability rating for his arteriosclerosis.  The Veteran perfected his appeal in May 2009.  He intentionally limited his appeal to the hypothyroid issue.  He did this by checking the appropriate block on the VA Form 9 to indicate he was limiting his appeal and by explicitly identifying the remaining issue and by providing a written statement presenting argument limited to the hypothyroid issue.  See Evans v. Shinseki, No. 08-2133, slip op. 2011 WL 259188.  Thus, the Board will conduct its appellate review based on the hypothyroid issue.  

The Veteran submitted a claim for VA disability compensation that was received in January 2008.  Entitlement to service connection for hypothyroidism was one of the issues claimed.

The Veteran's service treatment records (STRs) were received in the development of his claim.  The STRs did not show any service-related treatment for the Veteran's hypothyroidism.  He was noted to be taking Synthroid when he submitted his annual medical certificate in May 2006.  This was the first evidence in his STRs of medication being used for treatment of hypothyroidism.  

The Veteran had a physical examination for retention in the National Guard in February 2007.  He did not make any complaints of symptoms related to his hypothyroidism such as fatigability, constipation, mental sluggishness, weight gain, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought), depression, bradycardia or sleepiness.  He did report episodes of heart burn and hemorrhoids.  The examiner noted that the hemorrhoids were in the past and that the Veteran had received medication for treatment.  The Veteran reported that he was taking Levothroid on his annual medical certificate submitted in May 2007.  

The Veteran's unit received orders to active duty that would commence in June 2007.  He completed a pre-deployment questionnaire in April 2007.  He indicated his health was very good at that time.  The medical examiner indicated that the Veteran had no medical conditions that required referral, to include fatigue, malaise, or multisystem complaint.  The Veteran completed a Periodical Record-Supplemental Medical Data form in June 2007.  He reported treatment for his hypothyroidism.  He denied receiving any psychiatric or mental health counseling as an inpatient or outpatient in the last 10 years.  

The Veteran reported for his active duty in June 2007.  However, he developed problems in performing physical tasks that were related to residuals from aorta bifemoral surgery that was done in January 2004.  He was relieved from active duty in June 2007.  The Veteran was evaluated and determined to not be fit for retention in the National Guard.  He was retired from the National Guard effective in December 2007.  There was no indication of any impairment of his ability to carry out his military duties as a result of his hypothyroidism.  

As noted, the Veteran submitted his claim for VA benefits in January 2008.  

Records were obtained from the three private sources identified by the Veteran.  Records from Tanner Clinic, S. Foote, D.O., covered a period from August 2003 to July 2007.  The Veteran had a physical examination in September 2003.  An entry from October 2003 noted that the Veteran was seen to review the laboratory results from his examination.  The Veteran admitted to having fatigue and poor motivation.  He was given a diagnosis of hypothyroidism and prescribed Synthroid for treatment.  Additional entries noted the diagnosis of the Veteran's cardiovascular condition to include arteriosclerosis and aortic occlusion.  In December 2003 he was seen for complaints of bilateral hand tingling and numbness, severe nervousness and waking up with anxiety.  He was noted to be scheduled for vascular surgery in January 2004 and had financial concerns at home.  He was assessed with panic attacks and anxiety.  He had been prescribed Xanax on an earlier December 2003 visit.  This was related to his expression of having anxiety after having stopped smoking.  

In April 2004 the Veteran reported that he was seeing a psychiatrist who was treating him for anxiety and depression.  He was taking Xanax, Zoloft, and Ambien to treat his symptoms.  In December 2004 the Veteran reported he was doing well and was finishing up with his psychiatrist.  It was noted that the Veteran had been weaned off Xanax.  However, in January 2005, he was concerned about his depression and anxiety.  He reported that he was seeing a psychologist who was having a psychiatrist fill out his medications.  The psychiatrist had moved on and the Veteran was out of medications.  Included in the records was a report of a sleep study that provided a finding of mild sleep apnea in January 2004.  In August 2005, the Veteran complained of fatigue.  He would awaken tired and it would get worse through the day.  He would have a poor night's sleep.  He also had abdominal discomfort in the area of his incision site.  The Veteran continued to be seen through May 2007.  His hypothyroidism was monitored with laboratory studies done to evaluate his status.  There were no entries to show complaints of cold sensitivity/intolerance, mental sluggishness, constipation, or weight gain.  

Records from S. Cain, M.D., related to the Veteran's cardiovascular surgery with treatment from December 2003 to January 2004.

Records from B. Morrill, D.O., for the period from January 2004 to January 2008, were also obtained.  The Veteran continued to be prescribed Synthroid for his hypothyroidism, but there were no specific treatment entries that addressed symptoms associated with the diagnosis.

The Veteran was afforded a VA contract examination in June 2008.  The Veteran reported he had been diagnosed with hypothyroidism in February 2003 (he was on active duty at this time) and continued to be treated for the diagnosis.  He said he suffered from fatigability, sleepiness, depression, tremor, and slowness of thought.  He also said he was intolerant to cold weather while he gets numbness in his hands.  The examiner said that laboratory studies for thyroid-stimulating hormone (TSH), triiodothyronine (T3), and levothyroxine (T4) uptake were all abnormal; however, the examiner failed to comment on the results and the significance of the abnormality.  A diagnosis of hypothyroidism was provided.  The examiner said this was consistent with the Veteran's history and treatment.  

The Veteran was granted service connection for hypothyroidism in September 2008.  The grant was made on the basis of the hypothyroidism manifesting itself to a compensable degree within one year after the period of active duty that ended in July 2003.  Although hypothyroidism was the disability identified, the AOJ assigned a 10 percent disability rating based on rating criteria used to evaluate a disability involving hyperthyroidism.  

The Veteran submitted his notice of disagreement (NOD) in October 2008.  He noted that the rating decision had applied the wrong criteria to evaluate his disability.  He said that the medical evidence showed that he had repeated visits for muscular weakness, mental disturbance, and weight gain, fatigability, constipation, and mental sluggishness that required continuous medication for treatment.

The Veteran was afforded an informal conference with a decision review officer (DRO) in December 2008.  The error in the rating criteria was noted and it was agreed the Veteran would have a new VA examination.

The Veteran was afforded a VA examination in January 2009.  Unfortunately, the examination was used to evaluate the Veteran's hyperthyroidism and his arteriosclerosis disabilities together rather than provide findings specific to his hyperthyroidism.  Although the examiner said that the claims folder was available for review, the examination report does not reflect comments that would indicate a thorough review was conducted.  The examiner listed the Veteran's recitation of symptoms and provided a diagnosis of hypothyroidism without commenting on whether there was evidence to support the existence of the claimed symptoms.

The AOJ issued a statement of the case (SOC) in March 2009.  The appropriate rating criteria were used to evaluate the Veteran's disability.  His 10 percent rating was confirmed and continued.

The Veteran perfected his appeal in May 2009.  He also submitted private medical records in support of his claim.  Some of the evidence was duplicative of previously submitted items such as the January 2004 sleep study and records from Dr. Cain.  The other records were from Dr. Borrill.  Although there were some duplicative entries, there were additional treatment reports from January 2008 to March 2009.  

The Veteran was seen for complaints regarding his hyperthyroidism in March 2009.  He reported having both a cold and heat intolerance.  He said he had had an excessive weight gain in the last five years.  He reported having severe constipation along with severe bleeding of his hemorrhoids.  The Veteran reported having extreme fatigue and not having energy to do anything.  He also reported severe episodes of anxiety and felt like his heart skipped a beat at times.  He also said he had severe muscle weakness and that he had gained well over 50 pounds in the last five years since being diagnosed with hypothyroidism.  He weighed 175 pounds at the time of his March 2009 visit.

The Veteran had not stated any of these symptoms in his prior clinical visits.  He did relate similar symptoms at the time of his contract and VA examinations.  In regard to his weight gain, a review of his STRs and private treatment records do not show a gain in weight as stated by the Veteran.  The Veteran weighed 157 pounds at the time of his National Guard reenlistment physical examination in June 1997.  He weighed 170 pounds at the time of his diagnosis of hypothyroidism in October 2003.  His weight was 165 pounds at the time of his National Guard retention physical in February 2007.  

Upon review of the evidence of record, questions are raised as to the claimed symptomatology.  The Veteran has alleged that he now suffers from the symptoms that are generally associated with a severe disability that might warrant a 60 percent rating and even some symptoms associated with a 100 percent rating.  Yet the STRs and private records, with the exception of the March 2009 report from Dr. Borrill, address few of the symptoms listed under the VA rating criteria for disabilities involving hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2010).  Moreover, there has been no medical assessment that the claimed symptomatology is related to his service-connected disability.

Given the time that has passed since the last VA examination in January 2009, and the reported change in symptomatology by the Veteran, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his hyperthyroidism claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The Veteran should be afforded a VA examination, by a physician with appropriate expertise in the field of endocrinology, in order to determine the current manifestations of his service-connected hyperthyroidism.  The claims folder with a copy of this remand must be reviewed in conjunction with the examination.  

All necessary tests and studies should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected disability.  The results of any test that is conducted, and the significance of the results, must be included in the examination report.  A later addendum of just test results, without explanation, will result in an inadequate examination.

The examiner must provide a medical opinion, based on review of the entire record, including the Veteran's self-reported history, and physical examination of the Veteran, as to whether it is at least as likely as not that the Veteran's reported symptoms are related to his service-connected hypothyroidism.  (The Board is particularly interested in the symptoms listed in the rating criteria found at Diagnostic Code 7903 that are associated with hypothyroidism, but is also interested to learn of any other symptoms related to the Veteran's hypothyroidism.  The symptoms listed in Diagnostic Code 7903 are:  fatigability, continuous medication required for control, constipation, mental sluggishness, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (such as dementia, slowing of thought, and depression), bradycardia, and sleeplessness.)  Tests of muscle strength should be conducted as well as mental acuity testing or evaluation to determine whether there exists any mental sluggishness or mental disturbance that is attributable to hypothyroidism.  

For each symptom identified or complained of by the Veteran, the examiner should comment on whether the symptom is consistent with the level of thyroid function experienced by the Veteran.  If a symptom is found to be due to something other than hypothyroidism, this should be explained in detail.  A complete rationale must be given for all opinions and conclusions expressed.  

3.  After the requested development has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

